DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the applicant claims: “cause the second control variable calculation unit to stop calculation of the second control variable and cause the second drive control unit to stop drive control for the second actuation unit, and also execute calculation other than the calculation of the second control variable and the drive control for the second actuation unit.” Referencing to paragraph 42 of the specification: “To give another example of the calculation other than the calculation for the drive control for the electric motor, task switching function unit 67 or task switching function unit 77 may execute at least a part of calculation assigned to diagnostic function unit 66 and diagnostic function unit 76. By the task switching function unit executing at least a part of the calculation assigned to the first diagnostic function unit or second diagnostic function unit, the vehicle control device can maintain its accuracy of abnormality detection without increasing a computation load on a normal microcontroller.” Based on this exert from the specification, it is still unclear what the “calculation other than the calculation of the second control variable” truly is. Further structure / definition of what the “part of calculation assigned to diagnostic function unit 66 and diagnostic function unit 76” truly is would provide the clarity needed for proper examination.  What are the metes and bounds of what applicant has claimed in unclear and no specific guidance has been provided in the specification to allow one to try and ascertain the metes and bounds of the claimed limitation.  Applicants specification does not provide any guidance as to what the “other calculation” is and thus one is left with a broad limitation which is in applicants right but in this instance overly broad and hence what it is in the specification is unclear.  Applicant is requested to provide the examiner with a definition of what “other calculation” is, without introducing new matter?  
Regarding claim 2, the phrase “calculation other than the drive control for the second actuation unit” renders the claim indefinite for the same reasons listed above.
Regarding claims 3, 4, 5, 7, and 8, the phrase “the abnormal state-specific task executing unit executes a part of calculation…” renders the claim indefinite for the same reasons listed above.  These claims do not help in determining what the other calculation is and thus are also indefinite for the same reasons as stated for the independent claim from which they depend.  
The other dependent claims 6 and 9-15, which depend from claim 1 are also rejected for the same reasons as stated for claim 1, above.  This is because they do not resolve the 112th issues in the independent claim and thus are rejected due to their dependency on their independent claim.  
Regarding claim 14 where applicant claims, “the other on-vehicle device transmits the information about the abnormality in the second actuation unit or the output signal of the second sensor to the outside of the vehicle.”  Applicant’s specification does not provide any guidance as to what or how this is done by their system?  Applicant fails to disclose any device either in the written or drawn specification as to what is carrying out the transmitting or how it is done.  It is unclear from the currently presented disclosure if applicant has written possession of the claimed subject matter as no specifics has been given as to how claim 14 is carried out in applicants’ disclosure.  What carries out the transmitting of the information?  What device is being used to transmit?  Appropriate correction is required without adding new matter.  
Regarding claim 11 where applicants claims, “the first control variable calculation unit of the second microcomputer executes  drive control for the second actuation unit by use of a 
Where in claim 11, applicant also claims, “and wherein the abnormal state-specific task executing unit outputs, when the second abnormality determination unit determines that an abnormality has occurred in the second actuation unit or the output signal of the second sensor, a signal that causes the first actuation unit to be driven with varying assist torque.”  This is not described in the specification in sufficient detail to allow one to understand what is being claimed by applicants.  Applicants fail to provide what the abnormality is that is occurring or how one would figure out what it is from the written specification?  
 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Per MPEP § 2173.05(i) “The current view of the courts is that there is nothing inherently ambiguous or uncertain about a negative limitation. So long as the boundaries of the patent protection sought are set forth definitely, albeit negatively, the claim complies with the requirements of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”
Regarding claim 1, the phrase “calculation other than the calculation of the second control variable” renders the claim indefinite because of an improper negative limitation. Although the claim states the second control variable calculation unit doesn’t calculate the second control variable once an abnormality is detected, it’s not clear as to what it does calculate; even in light of the specification (pg 42).
Regarding claim 2, the phrase “calculation other than the drive control for the second actuation unit” renders the claim indefinite for the same reasons listed above.
Regarding claims 3, 4, 5, 7, and 8, the phrase “the abnormal state-specific task executing unit executes a part of calculation…” renders the claim indefinite. It is unclear from the specification and the claims exactly what part of the calculation is being executed. Any type of processor (or equivalent) is capable of processing a signal, command, calculation, etc. A 
Regarding claim 11, the limitation “and wherein the abnormal state-specific task executing unit outputs, when the second abnormality determination unit determines that an abnormality has occurred in the second actuation unit or the output signal of the second sensor, a signal that causes the first actuation unit to be driven with varying assist torque” renders the claim indefinite. The phrase “varying assist torque” is unclear, and indefinite, even in light of the specification (pg 76). Referring to the specification, the phrase “feels like” within pg 76 is unclear, and the steering wheel vibrating as a way of alerting the driver to “notice an abnormality of the device” is also unclear. Neither the claim nor the specification have support as to what is causing the abnormality, and what is causing the vibration in the wheel in response to the abnormality.  For example and wheel being unbalanced could be causing the whole steering system and vehicle to vibrate, however this is not the only cause of steering system vibrations and thus applicants claim is indefinite.  Applicant’s specification fails to provide some guidance as to what the metes and bounds of the claimed limitation is.  

Claims 2-15 are dependent on claim 1, which is rejected under 35 USC § 112 and as claims 2-15 are dependent from claim 1 and do not resolve the above 112th issues for the claim from which they depend from and thus they are also rejected for the same reason as the independent claim.  

In light of the 112(a) and 112(b) rejections listed above, and for the purpose of compact prosecution, the independent claim will be examined as best understood.  The metes and bounds of the claimed limitation cannot be ascertained from either the specification or the claims.  The claims will be treated as best understood in view of the 112th rejections above and a rejection has been provided below.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 5, 6, 11, & 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Asao (U.S. PGPub # 2017/0217481)

Re claim 1, Asao teaches:
A vehicle control device comprising: a first sensor configured to detect a state variable indicating an operational state of a vehicle (at least pg 27 and Figure 2, items 9a & 9b)
Asao teaches in pg 27: “Meanwhile, the motor 2 is a brushless motor in which two 3-phase coil windings are delta connected, and in which are mounted rotation sensors 9a and 9b for detecting a rotation position of a rotor. In the case of the rotation sensors 9a and 9b too, two sensors are mounted in order to maintain a redundant system.”
a first actuation unit configured to operate based on an output signal of the first sensor; (at least pg 20, 22, and Figure 2 item 2)
Based on the definition of the “first actuation unit” and the “second actuation unit” found within paragraph 21 of the specification, Asao teaches an equivalent system utilizing coil set (U1, V1, W1) and coil set (U2, V2, W2). Based on the definition in the specification, and the comparison of Figure 4 of the application and Figure 2 as taught by Asao, the coil sets as taught by Asao in at least pg 22 are interpreted to be equivalent to the “first actuation unit” and “second actuation unit.”
Asao teaches sensors transmit information to CPU in pg 20 which is used to control the motor.
a first microcomputer configured to control the first actuation unit, the first microcomputer including: (at least pg 20)
Asao teaches CPUs 10a and 10b, equivalent to a first and second microcomputer.
a first sensor signal input unit configured to receive an output signal of the first sensor; (at least pg 20)
Asao teaches input circuits 12a and 12b equivalent to a first and second input circuit. 
a first control variable calculation unit configured to calculate a first control variable used to execute drive control for the first actuation unit based on the output signal of the first sensor; (at least pg 20)
Asao teaches the CPUs 10a and 10b calculating “a current value for causing the motor 2 to rotate based on the input information, and output a control signal to drive circuits 11a and 11b.” This recited calculation step is equivalent to the “first control variable calculation unit configured to calculate a first control variable.”
a first drive control unit configured to execute drive control for the first actuation unit based on the first control variable; (at least pg 20)
Asao teaches drive circuits 11a and 11b that receive input signals and output control signals.
and a first abnormality determination unit configured to determine presence or absence of an abnormality in the first actuation unit or the output signal of the first sensor; (at least pg 26)
Asao teaches the CPUs 10a and 10b include an abnormality detection function.
a second sensor configured to detect a state variable indicating an operational state of the vehicle; (at least pg 27 and Figure 2, items 9a & 9b)
Asao teaches in pg 27: “Meanwhile, the motor 2 is a brushless motor in which two 3-phase coil windings are delta connected, and in which are mounted rotation sensors 9a and 9b for detecting a rotation position of a rotor. In the case 
a second actuation unit configured to operate based on an output signal of the second sensor; (at least pg 20, 22, and Figure 2 item 2)
Based on the definition of the “first actuation unit” and the “second actuation unit” found within paragraph 21 of the specification, Asao teaches an equivalent system utilizing coil set (U1, V1, W1) and coil set (U2, V2, W2). Based on the definition in the specification, and the comparison of Figure 4 of the application and Figure 2 as taught by Asao, the coil sets as taught by Asao in at least pg 22 are interpreted to be equivalent to the “first actuation unit” and “second actuation unit.”
Asao teaches sensors transmit information to CPU in pg 20 which is used to control the motor.
a second microcomputer configured to control the second actuation unit, the second microcomputer including: a second sensor signal input unit configured to receive the output signal of the second sensor; (at least pg 20)
Asao teaches CPUs 10a and 10b, equivalent to a first and second microcomputer.
a second control variable calculation unit configured to calculate a second control variable used to execute drive control for the second actuation unit based on the output signal of the second sensor; (at least pg 20)
Asao teaches the CPUs 10a and 10b calculating “a current value for causing the motor 2 to rotate based on the input information, and output a control signal to 
a second drive control unit configured to execute drive control for the second actuation unit based on the second control variable; (at least pg 20)
Asao teaches drive circuits 11a and 11b that receive input signals and output control signals.
a second abnormality determination unit configured to determine presence or absence of an abnormality in the second actuation unit or the output signal of the second sensor;  (at least pg 26)
Asao teaches the CPUs 10a and 10b include an abnormality detection function.
and an abnormal state-specific task executing unit configured to, when the second abnormality determination unit determines that an abnormality has occurred in the second actuation unit or the output signal of the second sensor, cause the second control variable calculation unit to stop calculation of the second control variable and cause the second drive control unit to stop drive control for the second actuation unit,
This limitation is unable to be reasonably interpreted due to the 112 issues listed above. Whether or not Asao has it alone, or in combination with another reference is unable to be determined due to the lack of structure in the claim, and the lack of support from the specification. See the above 112 rejection for more reasoning.
and also execute calculation other than the calculation of the second control variable and the drive control for the second actuation unit;
This limitation is unable to be reasonably interpreted due to the 112 issues listed above. Whether or not Asao has it alone, or in combination with another reference is unable to be determined due to the lack of structure in the claim, and the lack of support from the specification. See the above 112 rejection for more reasoning.
and a microcomputer intercommunication unit configured to execute microcomputer intercommunication that corresponds to transmission and reception of a signal between the first microcomputer and the second microcomputer. (at least pg 29)
Asao teaches CPUs 10a and 10b can communicate through communication line 14

Re claim 2, Asao teaches:
The vehicle control device according to claim 1, wherein when the second abnormality determination unit determines that an abnormality has occurred in the second actuation unit or the output signal of the second sensor, and drive control for the second actuation unit cannot be continued, the abnormal state-specific task executing unit causes the second drive control unit to stop drive control for the second actuation unit (at least pg 56)
Asao does not specifically teach an “abnormal state-specific task executing unit” but does teach that the CPU itself outputs a control signal in response to a detected abnormality (pg 56), therefore covering the scope of this limitation.
and also executes calculation other than the drive control for the second actuation unit.
This limitation is unable to be reasonably interpreted due to the 112 issues listed above. Whether or not Asao has it alone, or in combination with another reference is unable to be determined due to the lack of structure in the claim, and the lack of support from the specification. See the above 112 rejection for more reasoning.
Re claim 3, Asao teaches:
The vehicle control device according to claim 1, wherein when the second abnormality determination unit determines that an abnormality has occurred in the second actuation unit or the output signal of the second sensor, the abnormal state-specific task executing unit executes a part of calculation which is assigned to the first microcomputer, and transmits a calculation result to the first microcomputer via the microcomputer intercommunication unit.
This limitation is unable to be reasonably interpreted due to the 112 issues listed above. Whether or not Asao has it alone, or in combination with another reference is unable to be determined due to the lack of structure in the claim, and the lack of support from the specification. See the above 112 rejection for more reasoning.

Re claim 4:
The vehicle control device according to claim 3, wherein when the second abnormality determination unit determines that an abnormality has occurred in the second actuation unit or the output signal of the second sensor, the abnormal state-specific a part of calculation which is assigned to the microcomputer intercommunication unit.
This limitation is unable to be reasonably interpreted due to the 112 issues listed above. Whether or not Asao has it alone, or in combination with another reference is unable to be determined due to the lack of structure in the claim, and the lack of support from the specification. See the above 112 rejection for more reasoning.

Re claim 5:
The vehicle control device according to claim 1, wherein when the second abnormality determination unit determines that an abnormality has occurred in the second actuation unit or the output signal of the second sensor, the abnormal state-specific task executing unit executes at least a part of calculation which is assigned to the first abnormality determination unit or the second abnormality determination unit.
This limitation is unable to be reasonably interpreted due to the 112 issues listed above. Whether or not Asao has it alone, or in combination with another reference is unable to be determined due to the lack of structure in the claim, and the lack of support from the specification. See the above 112 rejection for more reasoning.

Re claim 6, Asao teaches:
The vehicle control device according to claim 5, wherein when the second abnormality determination unit determines that an abnormality has occurred in the second actuation unit or the output signal of the second sensor, the abnormal state-specific task executing unit records a status of the first sensor, the first actuation unit, or the first microcomputer. (at least pg 67)
“When detecting this kind of abnormality, the CPU 10a stores information including the abnormal state, and communicates the abnormal state via the communication line 14 to the other CPU 10b in step S10.”

Re claim 11, Asao teaches:
The vehicle control device according to claim 1, wherein the vehicle control device comprises a power steering device, the power steering device including: (at least pg 30, Figure 2)
a steering mechanism configured to transmit a steering operation of a steering wheel to a pair of turning wheels; (at least pg 18)
an electric motor as the first actuation unit and the second actuation unit, which is configured to apply a steering force to the steering mechanism; (at least pg 20, 22, and Figure 2 item 2)
Asao teaches an equivalent motor in at least paragraph 20 and Figure 2 item 2
Based on the definition of the “first actuation unit” and the “second actuation unit” found within paragraph 21 of the specification, Asao teaches an equivalent 
and a first steering sensor and a second steering sensor as the first sensor and the second sensor, which are configured to detect a steering condition of the steering mechanism (at least pg 10, sensor 8)
wherein the first control variable calculation unit of the first microcomputer executes drive control for the first actuation unit by use of a first control variable calculated based on an output signal of the first steering sensor, (at least pg 20)
Asao teaches the CPUs 10a and 10b calculating “a current value for causing the motor 2 to rotate based on the input information, and output a control signal to drive circuits 11a and 11b.” This recited calculation step is equivalent to the “first control variable calculation unit configured to calculate a first control variable.”
wherein the first control variable calculation unit of the second microcomputer executes drive control for the second actuation unit by use of a second control variable calculated based on an output signal of the second steering sensor  (at least pg 20)
Asao teaches the CPUs 10a and 10b calculating “a current value for causing the motor 2 to rotate based on the input information, and output a control signal to drive circuits 11a and 11b.” This recited calculation step is equivalent to the “first control variable calculation unit configured to calculate a first control variable.”
and wherein the abnormal state-specific task executing unit outputs, when the second abnormality determination unit determines that an abnormality has occurred in the second actuation unit or the output signal of the second sensor, a signal that causes the first actuation unit to be driven with varying assist torque. 
This limitation is unable to be reasonably interpreted due to the 112 issues listed above. Whether or not Asao has it alone, or in combination with another reference is unable to be determined due to the lack of structure in the claim, and the lack of support from the specification. See the above 112 rejection for more reasoning.

Re claim 15, Asao teaches:
The vehicle control device according to claim 13, wherein when the second abnormality determination unit determines that an abnormality has occurred in the second actuation unit or the output signal of the second sensor, the abnormal state-specific task executing unit records a status of the first sensor, the first actuation unit, or the first microcomputer (at least pg 67)
“When detecting this kind of abnormality, the CPU 10a stores information including the abnormal state, and communicates the abnormal state via the communication line 14 to the other CPU 10b in step S10.”



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Asao (U.S. PGPub # 2017/0217481) in view of Di Cairano (U.S. PGPub # 2014/0288779).


Re claim 7, Asao does not explicitly teach:
The vehicle control device according to claim 1, wherein the first microcomputer or the second microcomputer includes a controller area network (CAN) communication unit configured to execute CAN communication as a communication with another on-vehicle device, 
and wherein when the second abnormality determination unit determines that an abnormality has occurred in the second actuation unit or the output signal of the second sensor, the abnormal state-specific task executing unit executes at least a part of calculation which is assigned to the CAN communication unit.
This limitation is unable to be reasonably interpreted due to the 112 issues listed above. Whether or not Asao has it alone, or in combination with another reference is unable to be determined due to the lack of structure in the claim, and the lack of support from the specification. See the above 112 rejection for more reasoning.

However, Di Cairano teaches:
The vehicle control device according to claim 1, wherein the first microcomputer or the second microcomputer includes a controller area network (CAN) communication unit configured to execute CAN communication as a communication with another on-vehicle device (at least pg 61 and Figure 1 item 190)

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Asao in view of Di Cairano to include the controller area network within the system taught by Asao. A controller area network allows any of the devices within a system to communicate and share stored information with one-another. The motivation behind this modification would be to grant the devices taught within the system taught by Asao the ability to communicate to one another, improving the overall efficiency of data transfer within the system.


Re claim 8, Asao does not explicitly teach:
The vehicle control device according to claim 1, wherein the first microcomputer or the second microcomputer includes a controller area network (CAN) communication unit 
and wherein when the second abnormality determination unit determines that an abnormality has occurred in the second actuation unit or the output signal of the second sensor, the abnormal state-specific task executing unit executes at least a part of calculation which is assigned to the other on-vehicle device.
This limitation is unable to be reasonably interpreted due to the 112 issues listed above. Whether or not Asao has it alone, or in combination with another reference is unable to be determined due to the lack of structure in the claim, and the lack of support from the specification. See the above 112 rejection for more reasoning.

However, Di Cairano teaches:
The vehicle control device according to claim 1, wherein the first microcomputer or the second microcomputer includes a controller area network (CAN) communication unit configured to execute CAN communication as a communication with another on-vehicle device (at least pg 61 and Figure 1 item 190)

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Asao in view of Di Cairano to include the controller area network within the system taught by Asao. A controller area network allows any of the devices within a system to communicate and share stored information with one-another. The motivation behind this 

Re claim 13, Asao does not explicitly teach:
The vehicle control device according to claim 1, wherein the first microcomputer or the second microcomputer includes a controller area network (CAN) communication unit configured to perform CAN communication as communication with another on-vehicle device,
and wherein the abnormal state-specific task executing unit processes information about an abnormality in the second actuation unit or the output signal of the second sensor, detected by the second abnormality determination unit, into a form transmissible to the other on-vehicle device via the CAN communication unit.
This limitation is unable to be reasonably interpreted due to the 112 issues listed above. Whether or not Asao has it alone, or in combination with another reference is unable to be determined due to the lack of structure in the claim, and the lack of support from the specification. See the above 112 rejection for more reasoning.





The vehicle control device according to claim 1, wherein the first microcomputer or the second microcomputer includes a controller area network (CAN) communication unit configured to perform CAN communication as communication with another on-vehicle device (at least pg 61 and Figure 1 item 190)

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Asao in view of Di Cairano to include the controller area network within the system taught by Asao. A controller area network allows any of the devices within a system to communicate and share stored information with one-another. The motivation behind this modification would be to grant the devices taught within the system taught by Asao the ability to communicate to one another, improving the overall efficiency of data transfer within the system.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Asao (U.S. PGPub # 2017/0217481) in view of Di Cairano (U.S. PGPub # 2014/0288779) and further in view of Naitou (U.S. Patent # 5335979)

Re claim 9, Asao teaches: traction control / abs 103
The vehicle control device according to claim 8, wherein the vehicle control device comprises a power steering device, the power steering device including: (at least pg 30, Figure 2)
a steering mechanism configured to transmit a steering operation of a steering wheel to a pair of turning wheels; (at least pg 18)
an electric motor serving as the first actuation unit and the second actuation unit, which is configured to apply a steering force to the steering mechanism (at least pg 20, 22, and Figure 2 item 2)
Asao teaches an equivalent motor in at least paragraph 20 and Figure 2 item 2
Based on the definition of the “first actuation unit” and the “second actuation unit” found within paragraph 21 of the specification, Asao teaches an equivalent system utilizing coil set (U1, V1, W1) and coil set (U2, V2, W2). Based on the definition in the specification, and the comparison of Figure 4 of the application and Figure 2 as taught by Asao, the coil sets as taught by Asao in at least pg 22 are interpreted to be equivalent to the “first actuation unit” and “second actuation unit.”
and a first steering sensor and a second steering sensor as the first sensor and the second sensor which are configured to detect a steering condition of the steering mechanism, (at least pg 10, sensor 8)
wherein the first control variable calculation unit of the first microcomputer executes drive control for the first actuation unit by use of a first control variable that is calculated based on an output signal of the first steering sensor (at least pg 20)
Asao teaches the CPUs 10a and 10b calculating “a current value for causing the motor 2 to rotate based on the input information, and output a control signal to 
wherein the first control variable calculation unit of the second microcomputer executes drive control for the second actuation unit by use of a second control variable that is calculated based on an output signal of the second steering sensor (at least pg 20)
Asao teaches the CPUs 10a and 10b calculating “a current value for causing the motor 2 to rotate based on the input information, and output a control signal to drive circuits 11a and 11b.” This recited calculation step is equivalent to the “first control variable calculation unit configured to calculate a first control variable.”
wherein when the second abnormality determination unit determines that an abnormality has occurred in the second actuation unit or the output signal of the second sensor (at least pg 26)

Asao does not teach:
the abnormal state-specific task executing unit outputs a braking force command signal to a braking force control device that can apply different braking forces to the pair of turning wheels, 
and wherein the braking force command signal is used to execute drive control of the braking force control device so that the braking force control device applies different braking forces to the pair of turning wheels to thereby produce a rotational moment of the vehicle.


the abnormal state-specific task executing unit outputs a braking force command signal to a braking force control device that can apply different braking forces to the pair of turning wheels, (at least col. 3 lines 23 thru 34 and col. 6 lines 3 thru 19)
and wherein the braking force command signal is used to execute drive control of the braking force control device so that the braking force control device applies different braking forces to the pair of turning wheels to thereby produce a rotational moment of the vehicle (at least col. 3 lines 23 thru 34 and col. 6 lines 3 thru 19)

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Asao in view of Naitou to include the anti-skid braking system within the power-steering control system taught by Asao. The motivation behind this modification would be to increase the amount of data monitored by the abnormality detection unit taught by Asao by including braking force data, further increasing safety by monitoring for more abnormalities across more devices. Additionally, including an anti-skid braking system within a power-steering control system is “simplified in circuit structure and is reduced in production and maintenance cost, while maintaining a reliable fail-safe function” (col. 2 lines 53 thru 55 of Naitou).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Asao (U.S. PGPub # 2017/0217481) in view of Di Cairano (U.S. PGPub # 2014/0288779) and further in view of Fung (U.S. PGPub # 2016/0001781).

Re claim 10, Asao teaches: Engine braking 103
The vehicle control device according to claim 8, wherein the vehicle control device comprises a power steering device, the power steering device including: (at least pg 30, Figure 2)
a steering mechanism configured to transmit a steering operation of a steering wheel to a pair of turning wheels; (at least pg 18)
an electric motor as the first actuation unit and the second actuation unit, which is configured to apply a steering force to the steering mechanism; (at least pg 20, 22, and Figure 2 item 2)
Asao teaches an equivalent motor in at least paragraph 20 and Figure 2 item 2
Based on the definition of the “first actuation unit” and the “second actuation unit” found within paragraph 21 of the specification, Asao teaches an equivalent system utilizing coil set (U1, V1, W1) and coil set (U2, V2, W2). Based on the definition in the specification, and the comparison of Figure 4 of the application and Figure 2 as taught by Asao, the coil sets as taught by Asao in at least pg 22 are interpreted to be equivalent to the “first actuation unit” and “second actuation unit.”
and a first steering sensor and a second steering sensor as the first sensor and the second sensor, which are configured to detect a steering condition of the steering mechanism, (at least pg 10, sensor 8)
wherein the first control variable calculation unit of the first microcomputer executes drive control for the first actuation unit by use of a first control variable calculated based on an output signal of the first steering sensor (at least pg 20)
Asao teaches the CPUs 10a and 10b calculating “a current value for causing the motor 2 to rotate based on the input information, and output a control signal to drive circuits 11a and 11b.” This recited calculation step is equivalent to the “first control variable calculation unit configured to calculate a first control variable.”
wherein the first control variable calculation unit of the second microcomputer executes drive control for the second actuation unit by use of a second control variable calculated based on an output signal of the second steering sensor (at least pg 20)
Asao teaches the CPUs 10a and 10b calculating “a current value for causing the motor 2 to rotate based on the input information, and output a control signal to drive circuits 11a and 11b.” This recited calculation step is equivalent to the “first control variable calculation unit configured to calculate a first control variable.”
wherein the abnormal state-specific task executing unit outputs, when the second abnormality determination unit determines that an abnormality has occurred in the second actuation unit or the output signal of the second sensor (at least pg 26)

Asao does not teach altering the combustion condition of the internal combustion engine in accordance to an output signal as claimed in the following limitations:
an engine control command signal to an engine controller configured to control combustion of an internal combustion engine of the vehicle
and wherein the engine control command signal is used to adjust a combustion condition of the internal combustion engine according to an output signal of the first steering sensor or an output signal of the second steering sensor.

However, Fang does teach “adjusting the combustion condition of the internal combustion engine in accordance to an output signal as claimed in the following limitations” in at least pg 745.

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Asao in view of Fang to include the engine braking taught by Fang within the output signal and abnormality detection system taught by Asao. The motivation behind this modification would be to further increase the safety of the vehicle by granting the system capability of modifying the engines cylinder operation to help stabilize the vehicle. Granting this ability to the abnormality detection system taught by Asao would further increase the system’s ability to respond to detected abnormalities.



Re claim 12:
The vehicle control device according to claim 1, wherein when the second abnormality determination unit determines that an abnormality has occurred in the second 
This limitation is unable to be reasonably interpreted due to the 112 issues listed above. Whether or not Asao has it alone, or in combination with another reference is unable to be determined due to the lack of structure in the claim, and the lack of support from the specification. See the above 112 rejection for more reasoning.


Re claim 14:
The vehicle control device according to claim 13, wherein the other on-vehicle device transmits the information about the abnormality in the second actuation unit or the output signal of the second sensor to the outside of the vehicle.
This limitation is unable to be reasonably interpreted due to the 112 issues listed above. Whether or not Asao has it alone, or in combination with another reference is unable to be determined due to the lack of structure in the claim, and the lack of support from the specification. See the above 112 rejection for more reasoning.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim (U.S. PGPub # 2013/0332029)
Kim teaches an analogous system utilizing a redundant sensor system, and a safety detection system within a power-steering system.
Mukai (U.S. Patent # 5927430)
Mukai teaches an analogous abnormality detection system for a power steering system.
Kanekawa (U.S. PGPub # 2013/0090813)
Kanekawa teaches an analogous safety system for detecting faults within a power steering system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W SIMCOX whose telephone number is (571)272-5297.  The examiner can normally be reached on Monday - Friday: 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J.W.S./Examiner, Art Unit 3666                                   

/BHAVESH V AMIN/Primary Examiner, Art Unit 3666